Exhibit 10.4

Execution Version

AMENDED AND RESTATED SECURITY AGREEMENT

Dated as of April 5, 2013

among

APRIA HEALTHCARE GROUP INC.

SKY ACQUISITION LLC,

CERTAIN OTHER SUBSIDIARIES OF SKY ACQUISITION LLC

IDENTIFIED HEREIN

and

U.S. BANK NATIONAL ASSOCIATION,

as COLLATERAL AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

      PAGE  

ARTICLE 1

  

DEFINITIONS

  

Section 1.01. Definitions

     2   

Section 1.02. Other Defined Terms

     2   

ARTICLE 2

  

PLEDGE OF SECURITIES

  

Section 2.01. Pledge

     9   

Section 2.02. Delivery of the Pledged Collateral

     10   

Section 2.03. Representations, Warranties and Covenants

     11   

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests

     12   

Section 2.05. Registration in Nominee Name; Denominations

     13   

Section 2.06. Voting Rights; Dividends and Interest

     13   

Section 2.07. Collateral Agent Not a Partner or Limited Liability Company Member

     15   

ARTICLE 3

  

SECURITY INTERESTS IN PERSONAL PROPERTY

  

Section 3.01. Security Interest

     16   

Section 3.02. Representations and Warranties

     19   

Section 3.03. Covenants

     21   

Section 3.04. Other Actions

     23   

ARTICLE 4

  

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

  

Section 4.01. Grant of License to Use Intellectual Property

     25   

Section 4.02. Protection of Collateral Agent’s Security

     26   

ARTICLE 5

  

[RESERVED]

  

ARTICLE 6

  

REMEDIES

  

Section 6.01. Remedies Upon Default

     27   

Section 6.02. Application of Proceeds

     30   

 

i



--------------------------------------------------------------------------------

ARTICLE 7

  

INDEMNITY, SUBROGATION AND SUBORDINATION

  

ARTICLE 8

  

MISCELLANEOUS

  

Section 8.01. Notices

     32   

Section 8.02. Waivers; Amendment

     32   

Section 8.03. Collateral Agent’s Fees and Expenses; Indemnification

     32   

Section 8.04. Successors and Assigns

     33   

Section 8.05. Survival of Agreement

     34   

Section 8.06. Counterparts; Effectiveness; Several Agreement

     34   

Section 8.07. Severability

     34   

Section 8.08. Right of Set-off

     34   

Section 8.09. GOVERNING LAW

     35   

Section 8.10. WAIVER OF RIGHT TO TRIAL BY JURY

     36   

Section 8.11. Headings

     36   

Section 8.12. Security Interest Absolute

     36   

Section 8.13. Termination or Release

     37   

Section 8.14. Additional Grantors

     38   

Section 8.15. Collateral Agent Appointed Attorney-in-fact

     38   

Section 8.16. Recourse; Limited Obligations

     39   

Section 8.17. Mortgages

     39   

Section 8.18. Intercreditor Agreement

     39   

Section 8.19. Term Debt Intercreditor Agreement

     39   

 

SCHEDULES

Schedule I

   –      Guarantors

Schedule II

   –      Pledged Equity; Pledged Debt

Schedule III

   –      Commercial Tort Claims

Schedule IV

   –      Intellectual Property

EXHIBITS

Exhibit A

   –      Form of Security Agreement Supplement

Exhibit B

   –      Form of Perfection Certificate

Exhibit C

   –      Form of Grant of Security Interest in Trademarks

Exhibit D

   –      Form of Grant of Security Interest in Patents

Exhibit E

   –      Form of Grant of Security Interest in Copyrights

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT (as amended, supplemented, restated or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of April 5, 2013 by and among APRIA HEALTHCARE
GROUP INC., a Delaware corporation (the “Borrower”), SKY ACQUISITION LLC, a
Delaware limited liability company (“Holdings”), the Guarantors set forth on
Schedule I hereto (together with the Borrower and Holdings, collectively, the
“Grantors”) and U.S. BANK NATIONAL ASSOCIATION as Collateral Agent (in such
capacity, the “Collateral Agent”) for the Secured Parties. Capitalized terms
used herein and defined in Article 1 are used herein as therein defined.

RECITALS

WHEREAS, the Borrower entered into the Senior Secured Bridge Credit Agreement
(the “Bridge Credit Agreement”) dated as of October 28, 2008 among Sky Merger
Sub Corporation, Banc of America Bridge LLC as administrative agent, Bank of
America, N.A. as collateral agent, the guarantors party thereto, and the lenders
from time to time party thereto, and in connection therewith, the original
Security Agreement (the “Existing Security Agreement”), dated as of October 28,
2008 among Sky Merger Sub Corporation, Holdings, Bank of America, N.A. as
collateral agent and the guarantors party thereto.

WHEREAS, on August 13, 2009, all obligations under the Bridge Credit Agreement
were repaid in full, and accordingly, pursuant to Section 2.10 of the
Intercreditor Agreement (as defined below), U.S. Bank National Association
automatically succeeded to all rights and obligations of Bank of America, N.A.
as Term Debt Collateral Agent (as defined in the Intercreditor Agreement) under
the Intercreditor Agreement, as evidenced by the Successor Collateral Agent’s
Certificate and Confirmation dated August 13, 2009 among U.S. Bank National
Association, Bank of America N.A. and the Borrower.

WHEREAS, the Borrower has issued Senior Secured Notes consisting of (x) the
11.25% Senior Secured Notes due 2014 (Series A-1) (together with any Exchange
Notes (as defined in the Indenture) with respect thereto, the “Series A-1 Senior
Secured Notes”) pursuant to an Indenture, dated as of May 27, 2009 (as amended,
restated, supplemented or otherwise modified from time to time and including any
one or more indentures or agreements extending the maturity of, refinancing or
otherwise restructuring all or any portion of the obligations of the Borrower
under such Indenture or any successor indenture, indentures, agreement or
agreements, as the case may be, the “Indenture”) among the Borrower, the
guarantors party thereto, U.S. Bank National Association, as trustee (in such
capacity, the “Trustee”) and the other agents from time to time party thereto
and (y) the 12.375% Senior Secured Notes due 2014 (Series A-2) (together with
any Exchange Notes with respect thereto, the “Series A-2 Senior Secured Notes”
and, together with the Series A-1 Senior Secured Notes, the “Secured Notes”)
pursuant to a supplement to such Indenture dated as of August 13, 2009.



--------------------------------------------------------------------------------

WHEREAS, reference is made to the credit agreement (as amended, restated,
supplemented or modified from time to time and including any one or more
indentures or agreements extending the maturity of, refinancing or otherwise
restructuring all or a portion of the obligations of the Borrower thereunder or
any successor indenture, indentures, agreement or agreements, as the case may
be, the “New Term Credit Agreement”), dated as of the date hereof, among the
Borrower, Holdings, the Guarantors from time to time party thereto, the
Administrative Agent, the Collateral Agent and the other agents and the Lenders
from time to time party thereto, the proceeds of which will be applied to redeem
the Series A-1 Senior Secured Notes.

WHEREAS, the Lenders have agreed to extend credit to the Borrower, subject to
the terms and conditions set forth in the New Term Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement by each of the
Grantors. The Grantors are affiliates of one another, are an integral part of a
consolidated enterprise and will derive substantial direct and indirect benefits
from the extensions of credit to the Borrower pursuant to the New Term Credit
Agreement, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit.

Accordingly, the parties hereto agree that as of the date hereof the Existing
Security Agreement is amended and restated to read in its entirety as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the New Term Credit
Agreement. Unless otherwise defined in the New Term Credit Agreement, all terms
defined in the Uniform Commercial Code and used but not defined in this
Agreement have the meanings specified in the Uniform Commercial Code; the term
“instrument” shall have the meaning specified in Article 9 of the Uniform
Commercial Code.

(b) The rules of construction specified in Article 1 of the New Term Credit
Agreement also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the preamble.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Bankruptcy Event of Default” means any Event of Default under Sections
6.01(a)(6) and (7) of the Indenture or Sections 8.01(f) and (g) of the New Term
Credit Agreement and equivalent provision under any other Term Debt Document;
provided that for the purposes of this Agreement only, in determining whether
such an Event of Default has occurred, any reference in any such clause to any
Significant Subsidiary shall be deemed not to include (i) any Subsidiary that is
not a Material Subsidiary affected by any event or circumstances referred to in
any such clause (it being agreed that all such Significant Subsidiaries affected
by any event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Significant Subsidiary, for purposes of
determining whether they constitute Material Subsidiaries nor (ii) any
Significant Subsidiary that is not a Loan Party affected by any event or
circumstances referred to in any such clause.

“Blue Sky Laws” has the meaning assigned to such term in Section 6.01.

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Collateral Account” means any cash collateral account established pursuant to,
or in connection with, any Term Debt Document, which cash collateral account
shall be maintained with, and under the sole dominion and control of, the
Collateral Agent for the benefit of the relevant Secured Parties.

“Collateral Agent” has the meaning assigned to such term in the preamble.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those copyright
registrations and applications listed on Schedule IV and all (i) rights and
privileges arising under applicable Law with respect to such Grantor’s use of
such copyrights, (ii)

 

3



--------------------------------------------------------------------------------

renewals and extensions thereof and amendments thereto, (iii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
Infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future Infringements thereof.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Equipment” means (x) any “equipment” as such term is defined in Article 9 of
the Uniform Commercial Code and in any event, shall include, but shall not be
limited to, all machinery, equipment, furnishings, appliances, furniture,
fixtures, tools, and vehicles now or hereafter owned by any Grantor in each
case, regardless of whether characterized as equipment under the Uniform
Commercial Code (but excluding any such items which constitute Inventory) and
(y) any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, whether or not at any
time of determination incorporated or installed therein or attached thereto, and
all replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“Event of Default” means an “Event of Default” as defined in the New Term Credit
Agreement or an “Event of Default” as defined in the Indenture.

“Excluded Accounts” means (i) Deposit Accounts the balance of which consists
exclusively of (A) withheld income taxes and federal, state or local employment
taxes in such amounts as are required in the reasonable judgment of the Borrower
to be paid to the Internal Revenue Service or state or local government agencies
within the following two months with respect to employees of any of the Loan
Parties and (B) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of one or more Loan Parties and (ii) all segregated Deposit Accounts
constituting (and the balance of which consists solely of funds set aside in
connection with) taxes accounts, payroll accounts and trust accounts.

“General Intangibles” has the meaning provided in Article 9 of the Uniform
Commercial Code and shall in any event include all chooses in action and causes
of action and all other intangible personal property of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, as the
case may be, including corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Swap Contracts and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor.

“Grant of Security Interest” means a Grant of Security Interest in certain
Intellectual Property in the form of Exhibit C, D or E attached hereto.

 

4



--------------------------------------------------------------------------------

“Grantors” has the meaning assigned to such term in the preamble.

“Holdings” has the meaning assigned to such term in the preamble.

“Indenture” has the meaning assigned to such term in the preamble.

“Infringement” means infringement, misappropriation, dilution, tarnishment,
impairment or other violation.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
(a) inventions, designs, Domain Names, Patents, Copyrights, Licenses,
Trademarks, Trade Secrets and (b) confidential or proprietary technical and
business information, know how, show how, or other proprietary data or
information relating to its business, software, databases, and all other
proprietary information relating to its business.

“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement, dated as of October 28, 2008, among Bank of America, N.A., as
collateral agent for the Revolving Facility Secured Parties referred to therein,
the Collateral Agent, Sky Merger Sub Corporation, Holdings, the Borrower and the
subsidiaries of the Borrower named therein, as modified by the Joinder Agreement
dated as of the date hereof among Bank of America, N.A. as New Term Agreement
Administrative Agent and as Revolving Facility Collateral Agent (each as defined
therein), U.S. Bank National Association as New Term Agreement Collateral Agent,
Notes Collateral Agent and as Trustee (each as defined therein), the Borrower
and the other Loan Parties signatory thereto (as further amended, restated,
supplemented or otherwise modified from time to time).

“License” means any Patent License, Trademark License, Copyright License or
other intellectual property license or sublicense agreement relating solely to
intellectual property to which any Grantor is a party, including those listed on
Schedule IV.

“Margin Stock” means any “margin stock” (as defined in Regulation U issued by
the Board of Governors of the Federal Reserve System).

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary
(as defined in the New Term Credit Agreement).

“New Term Credit Agreement” has the meaning assigned to such term in the
recitals.

“Noteholders” means holders of the Secured Notes.

 

5



--------------------------------------------------------------------------------

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, have made, use, sell, offer to
sell or import any invention covered in whole or in part by a Patent, now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to make, have made, use, sell,
offer to sell or import any invention covered in whole or in part by a patent,
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations thereof, and all applications for
letters patent of the United States or the equivalent thereof in any other
country, including registrations and pending applications in the United States
Patent and Trademark Office or any similar offices in any other country,
including those listed on Schedule IV and (b) all (i) rights and privileges
arising under applicable Law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future Infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future Infringements thereof.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed on behalf of each Grantor.

“Permitted Liens” means, collectively, Liens that are (x) “Permitted Liens” as
defined in the New Term Credit Agreement and (y) “Permitted Liens” as defined in
the Indenture.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral including all
Pledged Equity, Pledged Debt and all other certificates, instruments or other
documents representing or evidencing any Pledged Collateral.

“Proceeds” means (a) all “proceeds” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

 

6



--------------------------------------------------------------------------------

“Revolving Facility Collateral Agent” has the meaning assigned to such term in
the Intercreditor Agreement.

“Revolving Facility Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

“Revolving Facility First Lien Collateral” has the meaning assigned to such term
in the Intercreditor Agreement.

“Revolving Facility Security Documents” has the meaning assigned to such term in
the Intercreditor Agreement.

“Secured Notes” has the meaning assigned to such term in the preamble.

“Secured Obligations” means the “Obligations” (as defined in the New Term Credit
Agreement), and all comparable “Obligations” (under and as defined in the
Indenture); it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under each of the
foregoing, in each case, whether outstanding on the date of this Agreement or
extended from time to time after the date of this Agreement.

“Secured Parties” means the “Secured Parties” as such term is defined in the New
Term Credit Agreement and the “Secured Parties” as such term is defined in the
Indenture.

“Securities” means any “security” as such term is defined in Article 8 of the
Uniform Commercial Code, any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” has the meaning assigned to such term in Section 6.01.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit A hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Term Debt Documents” has the meaning assigned to such term in the Intercreditor
Agreement.

“Term Debt Intercreditor Agreement” means the Intercreditor and Collateral
Agency Agreement dated as of May 27, 2009, among the Collateral

 

7



--------------------------------------------------------------------------------

Agent (as successor to Bank of America, N.A.), the Borrower and U.S. Bank
National Association, as trustee, as modified by the Joinder Agreement dated as
of the date hereof among Bank of America N.A. as Term Credit Agreement
Administrative Agent (as defined therein), U.S. Bank National Association as
Term Credit Agreement Collateral Agent, Notes Collateral Agent and as Trustee
(each as defined therein), the Borrower and the other Loan Parties signatory
thereto (as further amended, restated, supplemented or modified from time to
time).

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark, service mark or general
intangible and like nature now or hereafter owned by any third party, and all
rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now owned or hereafter adopted, acquired or assigned
to, all registrations and applications filed in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, including those listed on Schedule IV and
(b) any and all (i) rights and privileges arising under applicable Law with
respect to such Grantor’s use of any trademarks, (ii) renewals thereof and
amendments thereto, (iii) income, fees, royalties, damages and payments now and
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present or future Infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future Infringements thereof.

“Unrestricted Subsidiary” means any subsidiary that is an “Unrestricted
Subsidiary” as defined in the New Term Credit Agreement and an “Unrestricted
Subsidiary” as defined in the Indenture.

 

8



--------------------------------------------------------------------------------

ARTICLE 2

PLEDGE OF SECURITIES

Section 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in all
of such Grantor’s right, title and interest in, to and under:

(a) (i) all Equity Interests held by it and listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates
representing all such Equity Interests (the “Pledged Equity”); provided that
(x) pledges of voting Equity Interests of each Foreign Subsidiary shall be
limited to 65% of the total combined voting power of all Equity Interests of
such Foreign Subsidiary at any time; and (y) the Pledged Equity shall not
include (A) the Equity Interests of Unrestricted Subsidiaries (until such time
as any Unrestricted Subsidiary becomes a Restricted Subsidiary in accordance
with the Term Debt Documents, at which time, and without further action, this
clause (y)(A) shall no longer apply to the Equity Interests of such Subsidiary),
(B) Equity Interests of any Subsidiary of a Foreign Subsidiary, (C) Equity
Interests of a Person that is not a direct or indirect wholly owned Subsidiary
of a Grantor to the extent prohibited by the terms of such Subsidiary’s
Organization Documents, (D) any Margin Stock owned by such Grantor, (E) pledges
prohibited by Law or by agreements containing anti-assignment clauses not
overridden by applicable Law, (F) Equity Interests of Domestic Subsidiaries that
are not Material Domestic Subsidiaries of such Grantor, (G) Equity Interests of
any Restricted Subsidiary acquired pursuant to a permitted acquisition financed
with Indebtedness permitted to be secured under the New Term Credit Agreement,
the Indenture and any other Term Debt Document, if such Equity Interests are
pledged as security for such Indebtedness, until such Indebtedness is repaid or
becomes unsecured and (H) Equity Interests of any Subsidiary with respect to
which the Collateral Agent has confirmed in writing to the Borrower its
reasonable determination that the costs or other consequences (including adverse
tax consequences in the reasonable judgment of the Borrower confirmed in writing
by notice to the Collateral Agent) of providing a pledge of its Equity Interests
or perfection thereof is excessive in view of the benefits to be obtained by the
Secured Parties; (ii) the promissory notes and any instruments evidencing
indebtedness owned by it and listed opposite the name of such Grantor on
Schedule II and any promissory notes and instruments evidencing indebtedness
obtained in the future by such Grantor (the “Pledged Debt”); (iii) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 2.01; (iv) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (i) and (ii) above; (v) subject to
Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (i), (ii), (iii) and
(iv) above; and (vi)all Proceeds of, and Security Interests in, any of the
foregoing (the items referred to in clauses (i) through (vi) above being
collectively referred to as the “Pledged Collateral”).

Notwithstanding the foregoing and anything in this Agreement to the contrary,
the Pledged Collateral shall not include Equity Interests and other securities
of a Subsidiary to the extent that the pledge of such Equity Interests or other
securities results in the Borrower or Holdings being required to file separate
financial statements of such Subsidiary with the SEC (or any other governmental

 

9



--------------------------------------------------------------------------------

agency), but only to the extent necessary to not be subject to such requirement
and only for so long as such requirement is in existence. In addition, in the
event that Rule 3-16 of Regulation S-X under the Securities Act is amended,
modified or interpreted by the SEC to require (or is replaced with another rule
or regulation or another law, rule or regulation is adopted which would require)
the filing with the SEC (or another governmental agency) of separate financial
statements of any Subsidiary due to the fact that the Subsidiary’s Equity
Interests or other securities secure any Secured Obligations, then the Equity
Interests or other securities of such Subsidiary will automatically be deemed to
be excluded from the Pledged Collateral, but only to the extent necessary to not
be subject to such requirement and only for so long as is required to not be
subject to such requirement. In such event, this Agreement may be amended or
modified, without the consent of any Secured Party, to the extent necessary to
release the security interests in the Equity Interests or other securities that
are so deemed to be excluded from the Pledged Collateral. In the event that Rule
3-16 of Regulation S-X under the Securities Act is amended, modified or
interpreted by the SEC to permit (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted which would permit)
such Subsidiary’s Equity Interests or other securities to secure the Secured
Obligations in excess of the amount then pledged without the filing with the SEC
(or any other governmental agency) of separate financial statements of such
Subsidiary, then the Equity Interests or other securities of such Subsidiary
will automatically be deemed to no longer be excluded from the Pledged
Collateral, but only to the extent necessary to not be subject to any such
financial statement requirement.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.

Section 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the applicable Secured Parties, any and all Pledged Securities (other
than any uncertificated securities, but only for so long as such securities
remain uncertificated) and to the extent such Pledged Securities are promissory
notes and instruments evidencing Indebtedness, only as are required to be
delivered under clause (b) immediately below.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount equal to or in excess of $5,000,000, which for
avoidance of doubt excludes accounts receivable in the ordinary course of
business, owed to such Grantor by any Person (other than a Loan Party) to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent, for the benefit of the applicable Secured Parties,
pursuant to the terms hereof (unless the Revolving Facility Collateral Agent is
granted a prior security interest in such Pledged Securities and the same are
required to be delivered (and are delivered) to the Revolving Facility
Collateral Agent pursuant to the Intercreditor Agreement).

 

10



--------------------------------------------------------------------------------

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock or bond powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be deemed to
supplement Schedule II and be made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

Section 2.03. Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants, as to itself and the other Grantors, to and
with the Collateral Agent, for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity and includes all Equity Interests, the
promissory notes and instruments required to be pledged in order to satisfy the
Collateral and Guarantee Requirement;

(b) the Pledged Equity issued by the Grantors and Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than the Borrower or a
Subsidiary of the Borrower, to the best of the Borrower’s knowledge) have been
duly and validly authorized and issued by the issuers thereof and (i) in the
case of Pledged Equity (other than Pledged Equity consisting of limited
liability company interests or partnership interests which, pursuant to the
relevant organizational or formation documents, cannot be fully paid and
non-assessable), are fully paid and non-assessable and (ii) in the case of
Pledged Debt (solely with respect to Pledged Debt issued by a Person other than
the Borrower or a Subsidiary of the Borrower, to the best of the Borrower’s
knowledge), are legal, valid and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the New Term Credit
Agreement, the Indenture and any other Term Debt Documents, will continue to be
the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II as owned by such Grantors, (ii) holds the same free and
clear of all Liens, other than (A) Liens created by the Collateral Documents and
the Revolving Facility Security Documents and (B) nonconsensual Permitted Liens,
(iii) will make no assignment, pledge,

 

11



--------------------------------------------------------------------------------

hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than (A) Liens created by the
Collateral Documents and the Revolving Facility Documents and (B) Permitted
Liens and (iv) will defend its title or interest thereto or therein against any
and all Liens (other than the Liens permitted pursuant to this Section 2.03(c)),
however arising, of all Persons whomsoever;

(d) except for (i) restrictions and limitations imposed by the Term Debt
Documents or securities laws generally, (ii) in the case of Pledged Equity of
Persons that are not wholly owned Subsidiaries, transfer restrictions that exist
at the time of acquisition of Equity Interest in such Persons and (iii) except
as described in the Perfection Certificate, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated (it
being understood that such Grantor’s power and authority to pledge the Equity
Interests of a non-wholly owned Subsidiary may be limited by the Organization
Documents of such Subsidiary);

(f) except as described in Section 2.03(d) above, no consent or approval of any
Governmental Authority, any securities exchange or any other Person was or is
necessary to the validity of the pledge effected hereby (other than such as have
been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Secured Obligations; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each interest in any limited liability company or limited partnership
controlled by any Grantor and pledged under Section 2.01, to the extent such
limited liability company elects to treat its limited liability company
interests as “securities” within the meaning of Article 8 of the Uniform
Commercial Code, shall be represented by a certificate, shall be a “security”
within the meaning of Article 8 of the Uniform Commercial Code and shall be
governed by Article 8 of the Uniform Commercial Code.

 

12



--------------------------------------------------------------------------------

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing and the Collateral Agent shall give the
Borrower notice of its intent to exercise such rights, subject to the terms of
the Intercreditor Agreement, (a) the Collateral Agent, on behalf of the Secured
Parties, shall have the right in its sole and absolute discretion) to hold the
Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent and each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor and (b) the Collateral Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement;
provided that, notwithstanding the foregoing, if a Bankruptcy Event of Default
shall have occurred and be continuing, the Collateral Agent shall not be
required to give the notice referred to above in order to exercise the rights
described above.

Section 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Borrower that the rights of the Grantors under this
Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Term Debt Documents; provided that such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Securities or the rights and remedies of any
of the Collateral Agent or the other Secured Parties under this Agreement or any
other Term Debt Document or the ability of the Secured Parties to exercise the
same.

(ii) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions

 

13



--------------------------------------------------------------------------------

are permitted by, and otherwise paid or distributed in accordance with, the
terms and conditions of the New Term Credit Agreement, the Indenture, any other
Term Debt Documents and applicable Laws; provided that any non-cash dividends,
interest, principal or other distributions that would constitute Pledged Equity
or Pledged Debt, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and the applicable Secured
Parties and shall be forthwith delivered to the Collateral Agent (unless the
same are required to be delivered (and are delivered) to the Revolving Facility
Collateral Agent pursuant to the Intercreditor Agreement) in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). So long as no Default or Event of Default has occurred and is
continuing, the Collateral Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged
Securities.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(iii), all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 2.06(a)(iii) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions, subject to the terms of the
Intercreditor Agreement. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand (unless the same are
required to be delivered (and are delivered) to the Revolving Facility
Collateral Agent pursuant to the Intercreditor Agreement) in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. At such time as an
Event of Default is no longer continuing, the Collateral Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of Section 2.06(a)(iii) in the absence of an Event of
Default and that remain in such account.

 

14



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(i), then all rights of any Grantor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to Section 2.06(a)(i), and the obligations of the Collateral
Agent under Section 2.06(a)(ii), shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, subject to the terms of the Intercreditor Agreement; provided that the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii) shall be reinstated.

(d) Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under Section 2.06(a) (i) shall be given in writing,
(ii) may be given with respect to one or more of the Grantors at the same or
different times and (iii) may suspend the rights of the Grantors under
Section 2.06(a)(i) or (iii) in part without suspending all such rights (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default, has occurred and is continuing. Notwithstanding anything to the
contrary contained in Section 2.06(a), (b) or (c), if a Bankruptcy Event of
Default shall have occurred and be continuing, the Collateral Agent shall not be
required to give any notice referred to in said Section in order to exercise any
of its rights described in such Section, and the suspension of the rights of
each of the Grantors under each such Section shall be automatic upon the
occurrence of such Bankruptcy Event of Default.

Section 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.

 

15



--------------------------------------------------------------------------------

ARTICLE 3

SECURITY INTERESTS IN PERSONAL PROPERTY

Section 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, including the Guaranty,
each Grantor hereby assigns and pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all right, title or
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Documents;

 

  (iv) all Equipment;

 

  (v) all General Intangibles;

 

  (vi) all Instruments;

 

  (vii) all books and records pertaining to the Article 9 Collateral;

 

  (viii) all Goods and Fixtures;

 

  (ix) all Money and Deposit Accounts;

 

  (x) all Commercial Tort Claims described on Schedule III from time to time;

 

  (xi) the Collateral Account, and all cash, securities and other investments
deposited therein;

 

  (xii) all Supporting Obligations;

 

  (xiii) all Security Entitlements in any or all of the foregoing;

 

  (xiv) all Intellectual Property;

 

  (xv) all Inventory; and

 

  (xvi) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

16



--------------------------------------------------------------------------------

provided that (i) this Agreement shall not constitute a grant of security
interest in Intellectual Property to the extent that such a grant of a security
interest would result in the forfeiture of the Grantor’s rights in such
property, including, without limitation, any Trademark applications filed in the
United States Patent and Trademark Office on the basis of any Grantor’s “intent
to use,” unless and until a “Statement of Use” or “Amendment to Allege Use” has
been filed and accepted in the United States Patent and Trademark Office,
whereupon such Trademark application shall be automatically subject to the
security interest granted herein and deemed to be included in the Collateral and
(ii) notwithstanding anything to the contrary in this Agreement, this Agreement
shall not constitute a grant of a security interest in (A) motor vehicles and
other assets subject to certificates of title, (B) the Equity Interests of
Unrestricted Subsidiaries (until such time as any Unrestricted Subsidiary
becomes a Restricted Subsidiary in accordance with the New Term Credit
Agreement, the Indenture and any other Term Debt Document, at which time, and
without further action, this clause (ii)(B) shall no longer apply to the Equity
Interests of such Subsidiary), (C) (1) more than 65% of the total combined
voting power of all Equity Interests of any Foreign Subsidiary and (2) Equity
Interests of any Subsidiary of a Foreign Subsidiary, (D) any specifically
identified asset with respect to which the Collateral Agent has confirmed in
writing to the Borrower its determination (to be made in consultation with the
Borrower) that the burden or costs of providing a security interest in such
asset or perfection thereof is excessive in view of the benefits to be obtained
by the Secured Parties, (E) Equity Interests of a Person that is not a direct or
indirect wholly owned Subsidiary of a Grantor to the extent prohibited by the
terms of such Subsidiary’s Organizational Documents or any applicable law,
(F) Equity Interests of Domestic Subsidiaries that are not Material Domestic
Subsidiaries of such Grantor, (G) Equity Interests of any Restricted Subsidiary
acquired pursuant to a permitted acquisition financed with Indebtedness
permitted to be secured under the New Term Credit Agreement, the Indenture and
any other Term Debt Document if such Equity Interests are pledged as security
for such Indebtedness, until such Indebtedness is repaid or becomes unsecured,
(H) any Margin Stock owned by such Grantor, (I) rights and assets of a Grantor
arising under any agreement, contract, lease, instrument, license or other
document if (but only to the extent that) the grant of a security interest
therein would (1) constitute a violation of a valid and enforceable restriction
in respect of such rights in favor of a third party or under any Law,
regulation, permit, order or decree of any Governmental Authority, unless and
until all required consents shall have been obtained (for the avoidance of
doubt, the restrictions described herein are not negative pledges or similar
undertakings in favor of a lender or other financial counterparty) or
(2) expressly give any other party (other than a Grantor) in respect of any such
agreement, contract, lease, instrument, license or other document, the right to
terminate or to effect the abandonment, cancellation, acceleration, invalidation
or unenforceability of any right, title or interest of any Grantor therein its
obligations thereunder, or to effect a modification of such agreement, contract,
lease, instrument, license or other document resulting in a material adverse
change to the terms thereof for such Grantor, (J)(1) Specified Government
Accounts and Specified Government Receivables Deposit Accounts

 

17



--------------------------------------------------------------------------------

and (2) Excluded Accounts, (K) assets to the extent a security interest in such
assets would result in material adverse tax consequences as reasonably
determined by the Borrower and (L) any property of Holdings other than its
right, title and interest in and to the Equity Interests of the Borrower and all
Proceeds and products related thereto, provided that the limitation set forth in
clause (I) above shall not affect, limit, restrict or impair the grant by a
Grantor of a security interest pursuant to this Agreement in any such Collateral
to the extent that an otherwise applicable prohibition or restriction on such
grant is rendered ineffective by any applicable Law, including the UCC and
provided, further, that the Proceeds from any such contract, lease, instrument
or other document shall not be excluded from the definition of Article 9
Collateral to the extent that the assignment of such Proceeds is not prohibited.
Each Grantor shall, if requested to do so by the Collateral Agent, use
commercially reasonable efforts to obtain any such required consent that is
reasonably obtainable with respect to Collateral which the Collateral Agent
reasonably determines to be material. Notwithstanding the foregoing and anything
in this Agreement to the contrary, the Collateral shall not include Equity
Interests and other securities of a Subsidiary to the extent that the pledge of
such Equity Interests or other securities results in the Borrower or Holdings
being required to file separate financial statements of such Subsidiary with the
SEC (or any other governmental agency), but only to the extent necessary to not
be subject to such requirement and only for so long as such requirement is in
existence. In addition, in the event that Rule 3-16 of Regulation S-X under the
Securities Act is amended, modified or interpreted by the SEC to require (or is
replaced with another rule or regulation or another law, rule or regulation is
adopted which would require) the filing with the SEC (or another governmental
agency) of separate financial statements of any Subsidiary due to the fact that
the Subsidiary’s Equity Interests or other securities secure any Secured
Obligations, then the Equity Interests or other securities of such Subsidiary
will automatically be deemed to be excluded from the Collateral, but only to the
extent necessary to not be subject to such requirement and only for so long as
is required to not be subject to such requirement. In such event, this Agreement
may be amended or modified, without the consent of any Secured Party, to the
extent necessary to release the security interests in the Equity Interests or
other securities that are so deemed to be excluded from the Collateral. In the
event that Rule 3-16 of Regulation S-X under the Securities Act is amended,
modified or interpreted by the SEC to permit (or is replaced with another rule
or regulation, or any other law, rule or regulation is adopted which would
permit) such Subsidiary’s Equity Interests or other securities to secure the
Secured Obligations in excess of the amount then pledged without the filing with
the SEC (or any other governmental agency) of separate financial statements of
such Subsidiary, then the Equity Interests or other securities of such
Subsidiary will automatically be deemed to no longer be excluded from the
Collateral, but only to the extent necessary to not be subject to any such
financial statement requirement.

 

18



--------------------------------------------------------------------------------

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) Each Grantor hereby further authorizes the Collateral Agent to file a Grant
of Security Interest substantially in the form of Exhibit C, D or E, as
applicable, covering relevant Intellectual Property Collateral with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country), as applicable, or
any similar offices in any other country and such other documents executed by
any Grantor as may be necessary or reasonably advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by such Grantor hereunder, and naming such Grantor, as debtor,
and the Collateral Agent, as secured party.

(e) Notwithstanding anything to the contrary in this Agreement, the New Term
Credit Agreement, the Indenture or any other Term Debt Document, none of the
Grantors shall be required to enter into any deposit account control agreement
or securities account control agreement with respect to any deposit account or
securities account or Money.

Section 3.02. Representations and Warranties. Each Grantor represents and
warrants, as to itself and the other Grantors, to the Collateral Agent and the
Secured Parties that:

(a) Each Grantor has good and valid rights (not subject to any Liens other than
Permitted Liens) and/or title in the Article 9 Collateral with respect to which
it has purported to grant a Security Interest hereunder (which rights and/or
title, are in any event, sufficient under Section 9-203 of the Uniform
Commercial Code), and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been

 

19



--------------------------------------------------------------------------------

(b) The Perfection Certificate has been duly prepared, completed, executed and
delivered to the Collateral Agent and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete in all
material respects as of the Closing Date. The Uniform Commercial Code financing
statements (including future filings, as applicable) or other appropriate
filings, recordings or registrations prepared by the Collateral Agent based upon
the information provided to the Collateral Agent in the Perfection Certificate
for filing in each governmental, municipal or other office in the jurisdiction
of organization of each Grantor specified in Section 2(a) of the Perfection
Certificate (or specified by notice from the applicable Grantor to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 6.11 or 6.13 or Article XI of the New Term
Credit Agreement (or such equivalent provision in any other Term Debt
Document)), are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable Law with
respect to the filing of continuation statements. Each Grantor represents and
warrants that, as of the Closing Date, fully executed Grants of Security
Interest in the form attached as Exhibit C, D or E as applicable, containing a
description of all Collateral consisting of Intellectual Property with respect
to Patents (and Patents for which United States applications are pending),
registered Trademarks (and Trademarks for which United States applications to
register are pending) or United States registered Copyrights, as applicable,
have been delivered to the Collateral Agent for recording in the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and
the regulations thereunder or to any similar offices in any other country, as
required by applicable Law in such jurisdiction.

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the receipt and
recording of the relevant Grants of Security Interest substantially in the form
of Exhibits C, D or E hereto with the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, within the three month
period (commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15
U.S.C. § 1060 or the one month period (commencing as of the date hereof)
pursuant to 17 U.S.C. § 205 and otherwise as

 

20



--------------------------------------------------------------------------------

may be required pursuant to the laws of any other necessary jurisdiction. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral, other than any nonconsensual Permitted Lien that has priority as a
matter of law and other than, with respect to Revolving Facility First Lien
Collateral, Liens created by the Revolving Facility Documents, subject to the
terms of the Intercreditor Agreement.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable Laws covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e) All Commercial Tort Claims of each Grantor in excess of $20,000,000 in
existence on the date of this Agreement (or on the date upon which such Grantor
becomes a party to this Agreement) are described on Schedule III hereto.

Section 3.03. Covenants. (a) The Borrower agrees to promptly notify the
Collateral Agent of any change (i) in the legal name of any Grantor, (ii) in the
identity or type of organization or corporate structure of any Grantor, (iii) in
the jurisdiction of organization of any Grantor, (iv) in the “location” (as
determined in accordance with Section 9-307 of the Uniform Commercial Code) of
any Grantor or (v) in the organizational identification number of any Grantor.
In addition, if any Grantor does not have an organizational identification
number on the Closing Date (or the date such Grantor becomes a party to this
Agreement) and later obtains one, the Borrower shall promptly thereafter notify
the Collateral Agent of such organizational identification number and shall take
all actions reasonably satisfactory to the Collateral Agent to the extent
necessary to maintain the security interests (and the priority thereof) of the
Collateral Agent in the Collateral intended to be granted hereby fully perfected
and in full force and effect.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien that is not a
Permitted Lien.

 

21



--------------------------------------------------------------------------------

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01(a) of the New Term
Credit Agreement, Section 4.03 of the Indenture (or such equivalent provision of
any other Term Debt Document), the Borrower shall deliver to the Collateral
Agent a certificate executed by the chief financial officer and the chief legal
officer of the Borrower setting forth the information required pursuant to
Sections 1(a), 1(b), 2(a) and 2(c) of the Perfection Certificate or confirming
that there has been no change in such information since the date of such
certificate or the date of the most recent certificate delivered pursuant to
this Section 3.03(c).

(d) The Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable (other than by a Loan Party) under or in connection with any of
the Article 9 Collateral that equals or exceeds $5,000,000 shall be or become
evidenced by any promissory note or instrument, such note or instrument shall be
promptly pledged and delivered to the Collateral Agent (unless the same is
required to be delivered (and is delivered) to the Revolving Facility Collateral
Agent pursuant to the Intercreditor Agreement), for the benefit of the Secured
Parties, duly endorsed in a manner reasonably satisfactory to the Collateral
Agent.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral (other than Permitted
Liens), and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the New Term
Credit Agreement, the Indenture, any other Term Debt Document or this Agreement
and within a reasonable period of time after the Collateral Agent has requested
that it do so, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent within 10 days after demand for any payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization, provided that a Grantor shall not be obligated to reimburse the
Collateral Agent with respect to any Intellectual Property Collateral which any
Grantor has failed to maintain or pursue, or otherwise has allowed to lapse,
terminate or put in the public domain, in accordance with Section 4.02(f).
Nothing in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Term Debt
Documents.

 

22



--------------------------------------------------------------------------------

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which equals or exceeds
$5,000,000 to secure payment and performance of an Account, subject to the terms
of the Intercreditor Agreement, such Grantor shall promptly assign such security
interest to the Collateral Agent for the benefit of the applicable Secured
Parties. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.

(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

Section 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any Instrument
constituting Collateral and evidencing an amount equal to or in excess of
$5,000,000 such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the applicable Secured Parties (unless
the same is required to be delivered (and is delivered) to the Revolving
Facility Collateral Agent pursuant to the Intercreditor Agreement), accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article 2,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties (unless the
same are required to be delivered (and are delivered) to the Revolving Facility
Collateral Agent pursuant to the Intercreditor Agreement), accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, unless such Grantor is required
to do so (and does so) in favor of the Revolving Facility Collateral Agent,
either (i) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such

 

23



--------------------------------------------------------------------------------

securities, without further consent of any Grantor or such nominee or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor (or its nominee through a securities
intermediary or commodity intermediary) for more than 45 days and such
securities or other investment property exceed $2,000,000 in value, upon the
Collateral Agent’s request and following the occurrence of an Event of Default,
such Grantor shall immediately notify the Collateral Agent thereof and at the
Collateral Agent’s request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent shall, unless such
Grantor is required to do so (and does so) in favor of the Revolving Facility
Collateral Agent, either (i) cause such securities intermediary or (as the case
may be) commodity intermediary to agree to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such security entitlements, or (as the case may be) to apply any value
distributed on account of any commodity contract as directed by the Collateral
Agent to such commodity intermediary, in each case without further consent of
any Grantor or such nominee or (ii) in the case of financial assets or other
Investment Property held through a securities intermediary, arrange for the
Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Collateral
Agent is the securities intermediary. Each Grantor that is the issuer of Pledged
Equity agrees that it will be bound by the terms of this Agreement with respect
to the Pledged Equity issued by it and will comply with such terms insofar as
such terms are applicable to it.

(c) Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $20,000,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule III describing the details thereof and shall grant to
the Collateral Agent a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE 4

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

Section 4.01. Grant of License to Use Intellectual Property. Without limiting
the provisions of Section 3.01 hereof or any other rights of the Collateral
Agent as the holder of a Security Interest in any Intellectual Property
Collateral, for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor shall, upon
request by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, grant to the Collateral Agent to the full
extent such Grantor is permitted to grant such a license and to the extent that
the Collateral Agent does not exercise its rights pursuant to Section 6.01(vi)
herein, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or, solely to the
extent necessary to exercise such rights and remedies, sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Grantor, and wherever the same may be located (whether or not any license
agreement by and between any Grantor and any other Person relating to the use of
such Intellectual Property Collateral may be terminated hereafter), and, to the
extent permitted by such Grantor’s existing contractual obligations, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer software and programs used
for the compilation or printout thereof. The use of such license by the
Collateral Agent may be exercised, subject to the terms of the Intercreditor
Agreement, at the option of the Collateral Agent, during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default and
provided, further, that the terms of any license or sublicense shall include all
terms and restrictions customarily required to ensure the continuing validity
and effectiveness of the Intellectual Property at issue, such as, without
limitation, quality control and inure provisions with regard to Trademarks,
patent designation provisions with regard to Patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software.
In the event the license set forth in this Section 4.01 is exercised with regard
to any Trademarks, then the following shall apply: (i) all goodwill arising from
any licensed or sublicensed use of any Trademark shall inure to the Grantor;
(ii) the licensed or sublicensed Trademarks shall only be used in association
with goods or services of a quality and nature consistent with the quality and
reputation with which such Trademarks were associated when used by Grantor prior
to the exercise of the license rights set forth herein; and (iii) at the
Grantor’s request and expense, licensees and sublicensees shall provide
reasonable cooperation in any effort by the Grantor to maintain the registration
or otherwise secure the ongoing validity and effectiveness of such licensed
Trademarks, including, without limitation the actions and conduct described in
Section 4.02 below.

 

25



--------------------------------------------------------------------------------

Section 4.02. Protection of Collateral Agent’s Security. (a) Except to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, with respect to any registration or pending application of each
item of its Intellectual Property Collateral for which such Grantor has standing
to do so, each Grantor agrees to take, at its expense, all reasonable steps,
including, without limitation, in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authority located in the United
States or with any similar offices in any other country, to (i) maintain the
validity and enforceability of any registered Intellectual Property Collateral
and maintain such Intellectual Property Collateral in full force and effect and
(ii) pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities or any similar offices in any other
country, the filing of applications for renewal or extension, the filing of
affidavits under Sections 8 and 15 of the U.S. Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, and Infringement
proceedings.

(b) Except to the extent that failure to act could not reasonably be expected to
have a Material Adverse Effect, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any of its Intellectual Property Collateral
may prematurely lapse, be terminated, or become invalid or unenforceable or
placed in the public domain (or in case of a trade secret, become publicly
known).

(c) Except to the extent that failure to act could not reasonably be expected to
have a Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its Intellectual Property Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all reasonable steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
the standards of quality.

(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property Collateral after the Closing Date (i) the provisions
of this Agreement shall automatically apply thereto and (ii) any such
Intellectual Property and, in the case of Trademarks, the goodwill symbolized
thereby, shall automatically become part of the Intellectual Property Collateral
subject to the terms and conditions of this Agreement with respect thereto.

 

26



--------------------------------------------------------------------------------

(e) Subject to the requirements and exclusions of Section 3.01 once every fiscal
year of the Borrower, each Grantor shall sign and deliver to the Collateral
Agent an appropriate Security Agreement Supplement or related Grant of Security
Interest substantially in the form of Exhibits A, C, D and E, as applicable,
with respect to all such Intellectual Property owned or exclusively licensed by
it as licensee as of the last day of such period, to the extent that such
Intellectual Property is not covered by any previous Security Agreement
Supplement (or Grant of Security Interests) so signed and delivered by it. In
each case, it will promptly cooperate as reasonably necessary to enable the
Collateral Agent to make any necessary or reasonably desirable recordations with
the U.S. Copyright Office or the U.S. Patent and Trademark Office.

(f) Notwithstanding the foregoing provisions of this Section 4.02 or elsewhere
in this Agreement, nothing in this Agreement shall prevent any Grantor from
disposing of, discontinuing the use or maintenance of, causing or permitting
expiration, lapse or abandonment, or failing to renew any applications or
registrations of any of its Intellectual Property Collateral to the extent not
prohibited by the New Term Credit Agreement, the Indenture or any other Term
Debt Document if such Grantor determines in its reasonable business judgment
that such actions are desirable in the conduct of its business.

ARTICLE 5

[RESERVED]

ARTICLE 6

REMEDIES

Section 6.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, as applicable, under the Uniform Commercial
Code or other applicable Law, and also may, subject to the terms of the
Intercreditor Agreement, (i) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place and time to be designated
by the Collateral Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such occupancy;
(iii) exercise any and all rights and remedies of any of the Grantors under or
in connection with the Collateral, or otherwise in respect of the Collateral;
provided that the Collateral Agent shall

 

27



--------------------------------------------------------------------------------

provide the applicable Grantor with notice thereof prior to or promptly after
such exercise; (iv) withdraw any and all cash or other Collateral from any
Collateral Account and apply such cash and other Collateral to the payment of
any and all Secured Obligations in the manner provided in Section 6.02 of this
Agreement; (v) subject to the mandatory requirements of applicable Law and the
notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Secured Obligations at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate and
(vi) with respect to any Intellectual Property Collateral, on demand, cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Intellectual Property Collateral by the applicable Grantors to the
Collateral Agent, or license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such
Intellectual Property Collateral throughout the world on such terms and
conditions and in such manner as the Collateral Agent shall determine; provided
that such terms shall include all terms and restrictions customarily required to
ensure the continuing validity and effectiveness of the Intellectual Property at
issue, such as, without limitation, quality control and inure provisions with
regard to Trademarks, patent designation provisions with regard to Patents, and
copyright notices and restrictions or decompilation and reverse engineering of
copyrighted software. The Grantors recognize that (a) the Collateral Agent may
be unable to effect a public sale of all or a part of the Collateral consisting
of securities by reason of certain prohibitions contained in the Securities Act
of 1933, 15 U.S.C. § 77, (as amended and in effect, the “Securities Act”) or the
Securities laws of various states (the “Blue Sky Laws”), but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such securities for their
own account, for investment and not with a view to the distribution or resale
thereof, (b) that private sales so made may be at prices and upon other terms
less favorable to the seller than if such securities were sold at public sales,
(c) that neither the Collateral Agent nor any other Secured Party has any
obligation to delay sale of any of the Collateral for the period of time
necessary to permit such securities to be registered for public sale under the
Securities Act or the Blue Sky Laws and (d) that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner. Upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

 

28



--------------------------------------------------------------------------------

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
The Collateral Agent may conduct one or more going out of business sales, in the
Collateral Agent’s own right or by one or more agents and contractors. Such
sale(s) may be conducted upon any premises owned, leased, or occupied by any
Grantor. The Collateral Agent and any such agent or contractor, in conjunction
with any such sale, may augment the Inventory with other goods (all of which
other goods shall remain the sole property of the Collateral Agent or such agent
or contractor). Any amounts realized from the sale of such goods which
constitute augmentations to the Inventory (net of an allocable share of the
costs and expenses incurred in their disposition) shall be the sole property of
the Collateral Agent or such agent or contractor and neither any Grantor nor any
Person claiming under or in right of any Grantor shall have any interest
therein. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Collateral Agent
may in its sole and absolute discretion) determine. The Collateral Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes of determining the Grantors’ rights in the
Collateral, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the

 

29



--------------------------------------------------------------------------------

Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full, provided that
such terms shall include all terms and restrictions customarily required to
ensure the continuing validity and effectiveness of the Intellectual Property at
issue, such as, without limitation, quality control and inure provisions with
regard to Trademarks, patent designation provisions with regard to patents, and
copyright notices and restrictions or decompilation and reverse engineering of
copyrighted software. As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver. Any sale
pursuant to the provisions of this Section 6.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
Uniform Commercial Code or its equivalent in other jurisdictions.

Subject to the terms of the Intercreditor Agreement, each Grantor irrevocably
makes, constitutes and appoints the Collateral Agent (and all officers,
employees or agents designated by the Collateral Agent) as such Grantor’s true
and lawful agent (and attorney-in-fact) during the continuance of an Event of
Default and after notice to the Borrower of its intent to exercise such rights
(except in the case of a Bankruptcy Event of Default, in which case no such
notice shall be required), for the purpose of (i) making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by the Term Debt Documents as
they relate to Collateral or to pay any premium in whole or in part relating
thereto. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, within 10 days of demand, by the
Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.

By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the other Collateral Documents.

Section 6.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, (x) among the Secured Parties, in accordance with the
provisions of the Term Debt Intercreditor Agreement and (y) within each class of

 

30



--------------------------------------------------------------------------------

Secured Parties in accordance with Section 8.04 of the New Term Credit
Agreement, Section 6.13 of the Indenture and the equivalent provision of the
other Term Debt Documents, as applicable, subject to the terms of the
Intercreditor Agreement. The Collateral Agent shall have absolute discretion as
to the time of application of any such proceeds, moneys or balances in
accordance with this Agreement. Upon any sale of Collateral by the Collateral
Agent (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof. It is understood and agreed that the Grantors shall
remain jointly and severally liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the aggregate amount of the Secured
Obligations.

ARTICLE 7

INDEMNITY, SUBROGATION AND SUBORDINATION

Each Grantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower or any
other Grantor that arise from the existence, payment, performance or enforcement
of such Grantor’s Secured Obligations under or in respect of this Agreement or
any other Term Debt Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Borrower or any other Grantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower or
any other Grantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Secured Obligations (other than
contingent indemnity obligations for then unasserted claims) and all other
amounts payable under this Agreement shall have been paid in full and all
Secured Hedge Agreements shall have expired or been terminated. If any amount
shall erroneously be paid to the Borrower or any other Grantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of the Borrower or any other Grantor, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent to be credited against the payment of
the Secured Obligations, whether matured or unmatured, in accordance with the
terms of the New Term Credit Agreement, the Indenture and the other Term Debt
Documents.

 

31



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the New Term Credit Agreement, Section 14.02 of the Indenture
(or such equivalent provision of any other Term Debt Document).

Section 8.02. Waivers; Amendment. (a) No failure or delay by any Secured Party
in exercising any right, remedy, power or privilege hereunder or under any other
Term Debt Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder, or any
abandonment or discontinuance of steps to enforce such a right, remedy, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges of the Secured Parties hereunder and under the other Term Debt
Documents are cumulative and are not exclusive of any other rights, remedies,
powers and privileges that they would otherwise have. No waiver of any provision
of any Term Debt Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 8.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of any Loans or
purchase of any Notes shall not be construed as a waiver of any Default or Event
of Default, regardless of whether any Secured Party may have had notice or
knowledge of such Default or Event of Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with the Term Debt Intercreditor Agreement and Section 10.01 of
the New Term Credit Agreement, Section 9.02 of the Indenture (or such equivalent
provision of any other Term Debt Document). This Agreement shall be construed as
a separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

Section 8.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04
and 10.05 of the New Term Credit Agreement and Section 7.07 of the Indenture (or
such equivalent provision of any other Term Debt Document).

 

32



--------------------------------------------------------------------------------

(b) Without limitation of its indemnification obligations under the other Term
Debt Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, and reasonably related
expenses and disbursements (including the reasonable fees, charges and
disbursements of counsel) of any kind or nature whatsoever which may at any time
be imposed on, incurred by or asserted against any such Indemnitee in any way
relating to, arising out of, in connection with or as a result of (i) the
execution, delivery, enforcement, performance or administration of this
Agreement or any other Term Debt Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and, in each case, whether or not caused by or
arising, in whole or in part, out of the negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any Affiliate, director, officer, employee
or agent of such Indemnitee (y) a material breach of this Agreement by such
Indemnitee or of any Affiliate, director, officer, employee or agent of such
Indemnitee or (z) any dispute among Indemnitees other than claims against any
Indemnitee in its capacity or in fulfilling its role as an agent or arranger or
any other similar role hereunder and other than any claims arising out of any
act or omission of the Borrower or its Affiliates.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured by the Collateral Documents. The provisions of this
Section 8.03 shall remain operative and in full force and effect regardless of
the termination of this Agreement or any other Term Debt Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Term Debt Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 8.03 shall be payable within 10
Business Days of written demand therefor.

Section 8.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

33



--------------------------------------------------------------------------------

Section 8.05. Survival of Agreement. All covenants, agreements, indemnities,
representations and warranties made by the Grantors in the Term Debt Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Term Debt Document shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Term Debt Documents and the making of any Loans
and purchase of any Notes, regardless of any investigation made by any such
other party or on its behalf and, notwithstanding that any Secured Party may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended, and shall
continue in full force and effect until this Agreement is terminated as provided
in Section 8.13 hereof, or with respect to such Grantor or such Grantor is
otherwise released from its obligations under this Agreement in accordance with
the terms hereof.

Section 8.06. Counterparts; Effectiveness; Several Agreement. This Agreement and
each other Term Debt Document may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or by electronic pdf copy of
an executed counterpart of a signature page to this Agreement and each other
Term Debt Document shall be effective as delivery of an original executed
counterpart of this Agreement and such other Term Debt Document. This Agreement
shall become effective when it shall have been executed by the Grantors and the
Collateral Agent and thereafter shall be binding upon and inure to the benefit
of each Grantor and the Collateral Agent and their respective permitted
successors and assigns, except that no Grantor shall have the right to assign
its rights hereunder or any interest herein except as otherwise permitted hereby
or by the New Term Credit Agreement and any other Term Debt Document. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, restated, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.

Section 8.07. Severability. If any provision of this Agreement or the other Term
Debt Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Term Debt Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 8.08. Right of Set-off. In addition to any rights and remedies of the
Lenders and the Noteholders provided by Law, upon the occurrence and during the
continuance of any Event of Default, each Lender and Noteholder and their
respective Affiliates is authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and

 

34



--------------------------------------------------------------------------------

apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held by, and other Indebtedness at any
time owing by, such Lender or Noteholder and their respective Affiliates to or
for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender or Noteholder
and their respective Affiliates hereunder or under any other Term Debt Document,
now or hereafter existing, irrespective of whether or not such Agent or such
Lender or Noteholder and their respective Affiliates have made demand under this
Agreement or any other Term Debt Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of such Lender or
Noteholder different from the branch or office holding such deposit or obligated
on such indebtedness. Notwithstanding anything to the contrary contained herein,
no Lender or Noteholder or their respective Affiliates shall have a right to set
off and apply any deposits held or other Indebtedness owing by such Secured
Party or its Affiliates to or for the credit or the account of any Subsidiary of
a Loan Party which is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code unless such Subsidiary is not a direct or
indirect subsidiary of the Borrower. Each Secured Party agrees to notify the
Borrower and the Administrative Agent promptly after any such set off and
application made by such Secured Party; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and each Secured Party under this Section 8.08 are
in addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent and such Secured Party may have. Notwithstanding the
provisions of this Section 8.08, if at any time any Secured Party or any of its
Affiliates maintains one or more deposit accounts for the Borrower or any other
Loan Party into which Specified Government Accounts are deposited, such Person
shall waive the right of setoff set forth herein.

Section 8.09. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW
YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION
OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY
LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO
APPLY TO THAT EXTENT.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN

 

35



--------------------------------------------------------------------------------

NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR AND THE COLLATERAL
AGENT CONSENT, IN EACH CASE FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GRANTOR AND THE COLLATERAL
AGENT IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
OR OTHER JURISDICTION CHOSEN BY THE AGENTS IN RESPECT OF ANY LOAN DOCUMENT OR
OTHER DOCUMENT RELATED THERETO.

Section 8.10. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 8.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 8.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the New Term Credit Agreement, the Indenture, any other Term
Debt Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the New Term Credit Agreement, the Indenture, any
other Term Debt Document, or any other agreement or instrument, (c) any
exchange, release or

 

36



--------------------------------------------------------------------------------

non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) subject only to
termination of a Grantor’s obligations hereunder in accordance with the terms of
Section 8.13, but without prejudice to reinstatement rights under Section 11.03
of the New Term Credit Agreement, Section 8.07 of the Indenture (or such
equivalent provision of any other Term Debt Document), any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.

Section 8.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Secured Obligations when the principal of and interest on each Loan and all
fees and other Secured Obligations (other than (x) obligations under Treasury
Services Agreements or obligations under Secured Hedge Agreements and
(y) contingent indemnity obligations not yet accrued and payable) shall have
been paid in full; provided that in connection with the termination of this
Agreement, the Collateral Agent may require such indemnities as it shall
reasonably deem necessary or appropriate to protect the Secured Parties against
loss on account of credits previously applied to the Secured Obligations that
may subsequently be reversed or revoked.

(b) A Grantor which is a Restricted Subsidiary shall automatically be released
from its obligations hereunder and the Security Interest in the Collateral of
such Grantor shall be automatically released to the extent such Grantor is
released as provided in, Section 9.10(c) of the New Term Credit Agreement,
Section 11.06 of the Indenture or any equivalent provisions in any other Term
Debt Document.

(c) The Security Interest in the Collateral of any Grantor shall be released in
accordance with, and to the extent provided in, Sections 9.10(a) and (b) of the
New Term Credit Agreement, Section 10.03 or 10.10 of the Indenture, the
equivalent provisions of any other Term Debt Document, or Section 2.05 of the
Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Collateral Agent shall promptly (after reasonable advance
notice) execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 8.13 shall be without recourse to or warranty by the Collateral Agent.

(e) At any time that the respective Grantor desires that the Collateral Agent
take any action described in immediately preceding clause (d), it shall, upon
request of the Collateral Agent, deliver to the Collateral Agent an officer’s
certificate certifying that the release of the respective Collateral is
permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall have
no liability whatsoever to any Secured Party as the result of any release of
Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Agreement.

 

37



--------------------------------------------------------------------------------

Section 8.14. Additional Grantors. Pursuant to Sections 6.11 and 6.13 of the New
Term Credit Agreement and pursuant to Sections 4.16, 4.19 and 4.21 of the
Indenture (or such equivalent provision of any other Term Debt Document),
certain Restricted Subsidiaries are required to enter in this Agreement as
Grantors. Upon execution and delivery by the Collateral Agent and a Restricted
Subsidiary of a Security Agreement Supplement, such Restricted Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

Section 8.15. Collateral Agent Appointed Attorney-in-fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and (unless a Bankruptcy Event of Default has
occurred and is continuing) delivery of notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (b) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (c) to send
verifications of Accounts to any Account Debtor; (d) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (e) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (f) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent or to a Collateral Account and adjust, settle or compromise the amount of
payment of any Account; and (g) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or

 

38



--------------------------------------------------------------------------------

the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received as a result of the exercise of the powers
granted to them herein, and neither they nor their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
that of any of their Affiliates, directors, officers, employees, counsel, agents
or attorneys-in-fact.

Section 8.16. Recourse; Limited Obligations. This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Term Debt Documents and otherwise in writing in connection
herewith or therewith, with respect to the Secured Obligations of each
applicable Secured Party. It is the desire and intent of each Grantor and each
applicable Secured Party that this Agreement shall be enforced against each
Grantor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought.

Section 8.17. Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and real estate leases, letting and licenses of, and contracts, and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.

Section 8.18. Intercreditor Agreement. Reference is made to the Intercreditor
Agreement. Notwithstanding any other provision contained herein, this Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement and, to the extent provided therein, the applicable
Revolving Facility Security Documents (as defined therein). In the event of any
conflict or inconsistency between the provisions of this Agreement and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
control.

Section 8.19. Term Debt Intercreditor Agreement. Reference is made to the Term
Debt Intercreditor Agreement. Notwithstanding any other provision contained
herein, this Agreement, the Liens created hereby and the rights, remedies,
duties and obligations provided for herein are subject in all respects to the
provisions of the Term Debt Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of this Agreement and the Term
Debt Intercreditor Agreement, the provisions of the Term Debt Intercreditor
Agreement shall control.

[Signature Pages Follow]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

SKY ACQUISITION LLC

By:

  /s/ Robert S. Holcombe Name:  

Robert S. Holcombe

Title:   Executive Vice President, General Counsel and Secretary

 

APRIA HEALTHCARE GROUP INC.

By:

  /s/ Robert S. Holcombe Name:  

Robert S. Holcombe

Title:   Executive Vice President, General Counsel and Secretary

 

APRIA HEALTHCARE, INC.

APRIA HEALTHCARE OF NEW YORK STATE, INC.

By:

  /s/ Robert S. Holcombe Name:  

Robert S. Holcombe

Title:   Executive Vice President, General Counsel and Secretary

[Signature Page to the Amended and Restated Security Agreement]

 

S-1



--------------------------------------------------------------------------------

VALESCENT HEALTH LLC By:   /s/ Bradley R. Kreick Name:   Bradley R. Kreick
Title:   Chief Executive Officer, President and Treasurer

[Signature Page to the Amended and Restated Security Agreement]

 

S-2



--------------------------------------------------------------------------------

CORAM LLC

By:

  /s/ Michael E. Dell Name:  

Michael E. Dell

Title:  

Senior Vice President, Associate General Counsel

and Secretary

CORAM ALTERNATE SITE SERVICES, INC.

CORAM CLINICAL TRIALS, INC.

CORAM HEALTHCARE CORPORATION OF ALABAMA

CORAM HEALTHCARE CORPORATION OF FLORIDA

CORAM HEALTHCARE CORPORATION OF GREATER D.C.

CORAM HEALTHCARE CORPORATION OF GREATER NEW YORK

CORAM HEALTHCARE CORPORATION OF INDIANA

CORAM HEALTHCARE CORPORATION OF MASSACHUSETTS

CORAM HEALTHCARE CORPORATION OF MISSISSIPPI

CORAM HEALTHCARE CORPORATION OF NEVADA

CORAM HEALTHCARE CORPORATION OF NORTH TEXAS

CORAM HEALTHCARE CORPORATION OF NORTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN FLORIDA

CORAM HEALTHCARE CORPORATION OF UTAH

CORAM SPECIALTY INFUSION SERVICES, INC.

CORAMRX, LLC

H.M.S.S., INC.

HEALTHINFUSION, INC.

T2 MEDICAL, INC.

By:   /s/ Michael E. Dell Name:   Michael E. Dell Title:  

Senior Vice President, General Counsel

and Secretary

[Signature Page to the Amended and Restated Security Agreement]

 

S-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

By:

  /s/ Raymond S. Haverstock

Name:

  Raymond Haverstock

Title:

  Vice President

[Signature Page to the Amended and Restated Security Agreement]

 

S-1



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDED AND RESTATED SECURITY AGREEMENT1

GUARANTORS

 

SKY ACQUISITION LLC

APRIA HEALTHCARE, INC.

APRIA HEALTHCARE OF NEW YORK STATE, INC.

CORAM, LLC

CORAM ALTERNATE SITE SERVICES, INC.

CORAM CLINICAL TRIALS, INC.

CORAM HEALTHCARE CORPORATION OF ALABAMA

CORAM HEALTHCARE CORPORATION OF FLORIDA

CORAM HEALTHCARE CORPORATION OF GREATER D.C.

CORAM HEALTHCARE CORPORATION OF GREATER NEW YORK

CORAM HEALTHCARE CORPORATION OF INDIANA

CORAM HEALTHCARE CORPORATION OF MASSACHUSETTS

CORAM HEALTHCARE CORPORATION OF MISSISSIPPI

CORAM HEALTHCARE CORPORATION OF NEVADA

CORAM HEALTHCARE CORPORATION OF NORTH TEXAS

CORAM HEALTHCARE CORPORATION OF NORTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN FLORIDA

CORAM HEALTHCARE CORPORATION OF UTAH

CORAM SPECIALTY INFUSION SERVICES, INC.

CORAMRX, LLC

HEALTHINFUSION, INC.

H.M.S.S., INC.

T2 MEDICAL, INC.

VALESCENT HEALTH LLC

 

 

1  STB/Borrower to confirm/update.



--------------------------------------------------------------------------------

SCHEDULE II TO AMENDED AND RESTATED SECURITY AGREEMENT2

EQUITY INTERESTS

 

         

Stock or Equity

Interests

   Certificate   

Percentage Ownership

 

Legal Name

   Jurisdiction    Outstanding    No.   

Record Owner

   %  

Apria Healthcare Group Inc.

   DE    100 Shares    1   

Sky Acquisition LLC

     100 % 

Apria Healthcare, Inc.

   DE    1,000 Shares    1   

Apria Healthcare Group Inc.

     100 % 

Apria Healthcare of New York State, Inc.

   NY    300 Shares    1   

Apria Healthcare, Inc.

     100 % 

ApriaCare Management Systems, Inc.

   DE    100 Shares    1   

Apria Healthcare, Inc.

     100 % 

ApriaDirect.Com, Inc.

   DE    1,000 Shares    I   

Apria Healthcare, Inc.

     100 % 

Coram LLC.

   DE    1,000 Shares    1   

Apria Healthcare, Inc.

     100 % 

Coram Alternate Site Services, Inc.

   DE    100 Shares    4   

Coram Specialty Infusion Services, Inc. (Formerly Curaflex Health Services,
Inc.)

     100 % 

Coram Clinical Trials, Inc. (Formerly CTI Network, Inc.)

   DE    500 Shares    3    Coram LLC      100 % 

Coram Healthcare Corporation of Alabama

   DE    100 Shares    03    T2 MEDICAL, INC.      100 % 

Coram Healthcare Corporation of Florida

   DE    500 Shares    03    T2 MEDICAL, INC.      100 % 

Coram Healthcare Corporation of Greater D.C.

   DE    500 Shares    3    T2 MEDICAL, INC.      100 % 

Coram Healthcare Corporation of Greater New York

   NY    500 Shares    04    T2 MEDICAL, INC.      100 % 

Coram Healthcare Corporation of Indiana

   DE    100 Shares    03    T2 MEDICAL, INC.      100 % 

Coram Healthcare Corporation of Massachusetts

   DE    500 Shares    3   

Coram Specialty Infusion Services, Inc. (Formerly Curaflex Health Services,
Inc.)

     100 % 

Coram Healthcare Corporation of Michigan

   DE    100 Shares    03    T2 MEDICAL, INC.      100 % 

Coram Healthcare Corporation of Mississippi

   DE    100 Shares    03    T2 MEDICAL, INC.      100 % 

Coram Healthcare Corporation of Nevada

   DE    500 Shares    3    T2 MEDICAL, INC.      100 % 

 

2  STB/Borrower to update.



--------------------------------------------------------------------------------

         

Stock or Equity

Interests

   Certificate   

Percentage Ownership

 

Legal Name

   Jurisdiction    Outstanding    No.   

Record Owner

   %  

Coram Healthcare Corporation of New York

   NY    100 Shares    4   

Coram Specialty Infusion Services, Inc. (Formerly Curaflex Health Services,
Inc.)

     100 % 

Coram Healthcare Corporation of North Texas

   DE    1,000 Shares    4   

Coram Specialty Infusion Services, Inc. (Formerly Curaflex Health Services,
Inc.)

     100 % 

Coram Healthcare Corporation of Northern California

   DE    500 Shares    3   

T2 MEDICAL, INC.

     100 % 

Coram Healthcare Corporation of South Carolina

   DE    100 Shares    03   

T2 MEDICAL, INC.

     100 % 

Coram Healthcare Corporation of Southern California

   DE    500 Shares    3   

T2 MEDICAL, INC.

     100 % 

Coram Healthcare Corporation of Southern Florida

   DE    500 Shares    3   

T2 MEDICAL, INC.

     100 % 

Coram Healthcare Corporation of Utah

   DE    500 Shares    3   

Coram Specialty Infusion Services, Inc. (Formerly Curaflex Health Services,
Inc.)

     100 % 

Coram Homecare of Minnesota, Inc.

   DE    500 Shares    3   

T2 MEDICAL, INC.

     100 % 

Coram Service Corporation

   DE    1000 Shares    13   

T2 MEDICAL, INC.

     100 % 

Coram Specialty Infusion Services, Inc. (Formerly Curaflex Health
Services, Inc.)

   DE    100 Shares    04   

T2 MEDICAL, INC.

     100 % 

Healthinfusion, Inc.

   FL    100 Shares    H12088   

Coram LLC.

     100 % 

H.M.S.S., INC.

   DE    1000 Shares    5   

Coram LLC.

     100 % 

T2 MEDICAL, INC.

   DE    100 Shares    TC17402   

Coram LLC.

     100 % 

Coram Healthcare of Wyoming, L.L.C.

   DE    N/A    N/A   

Coram Specialty Infusion Services, Inc.

     100 % 

CoramRx, LLC

   DE    N/A    N/A   

Coram Specialty Infusion Services, Inc.

     100 % 

 

2



--------------------------------------------------------------------------------

PROMISSORY NOTES3

 

Borrower

   UNITED SEATING AND MOBILITY, L.L.C.   

Lender/Grantor

   APRIA HEALTHCARE, INC.   

Principal

   $500,000.00   

Repayment Schedule

   January 1, 2009    $ 250,000.00       July 1, 2009    $ 250,000.00   

 

 

3  STB/Borrower to update.



--------------------------------------------------------------------------------

SCHEDULE III TO AMENDED AND RESTATED SECURITY AGREEMENT4

COMMERCIAL TORT CLAIMS

None.

 

 

4  STB/Borrower to update.



--------------------------------------------------------------------------------

SCHEDULE IV TO AMENDED AND RESTATED SECURITY AGREEMENT5

U.S. COPYRIGHT REGISTRATIONS AND APPLICATIONS TRADEMARKS

TRADEMARKS

 

APRIA TRADEMARKS

 

Country

 

Trademark

  Serial No.     Filing Date     Reg. No.     Reg. Date     Status     Renewal
Due  

USA

 

APRIA

    78/538,197        12/24/2004        3,437,644        05/27/2008       
Registered        5/27/2018   

USA

 

APRIA GREAT ESCAPES

    75/919,113        9/9/1999        2,724,757        6/10/2003       
Registered        6/10/2013   

USA

 

APRIA HEALTHCARE (Class 05,42)

    75/389,297        11/13/1997        2,297,368        12/7/1999       
Registered        12/7/2009   

USA

 

APRIA HEALTHCARE (Class 05, 10, 12)

    78/538,198        12/24/2004        3,437,645        05/27/2008       
Registered        5/27/2018   

Mexico

 

APRlA HEALTHCARE & DESIGN

    457559        11/10/2000        693136        3/30/2001        Registered   
    3/30/2011   

USA

 

APRIA HEALTHCARE

    74/710,078        8/2/1995        2,232,498        3/16/1999       
Registered        3/16/2009   

USA

 

APRlA HOMECARE ESSENTIALS

    76/321,047        10/4/2001        2,645,595        11/5/2002       
Registered        11/5/2012   

USA

 

APRlA PHARMACY NETWORK

    78/538,195        12/24/2004        3,303,530        10/2/2007       
Registered        10/2/2017   

USA

 

APRlA RESPIRATORY ASSIST

    78/539,988        12/30/2004        3,054,223        l/31/2006       
Registered        l/31/2016   

USA

 

HEALING BEGINS AT HOME

    78/570,839        2/18/2005        3,220,639        3/20/2007       
Registered        3/20/2017   

USA

 

OXYGEN ASSIST

    78/380,103        3/8/2004        2,987,407        8/23/2005       
Registered        8/23/2015   

USA

 

RESPIMED

    74/148,131        3/15/1991        1,699,458        7/7/1992       
Registered        7/7/2012   

USA

 

STAR MEDICAL RX

    76/273,832        6/20/2001        2,748,165        8/5/2003       
Registered        8/5/2013   

USA

 

WASSEROTT’S

    73/811,928        7/11/1989        1,618,113        10/16/1990       
Registered        10/16/2010   

USA

 

W WASSEROTT’S EVERYTHING MEDICAL SINCE 1924 & DESIGN

    76/450,880        9/17/2002        2,844,293        5/25/2004       
Registered        5/25/2014   

USA

 

APRIA HEALTHCARE

    78/539,998        12/30/2004        N/A        N/A        Pending        N/A
  

USA

 

APRIA HEALTHCARE

    78/980,515        12/30/2004        N/A        N/A        Pending        N/A
  

USA

 

APRIA HEALTHCARE

    78/980,515        12/30/2004        N/A        N/A        Pending        N/A
  

 

 

5  STB/Borrower to update.



--------------------------------------------------------------------------------

CORAM TRADEMARKS

 

Name of Mark

   Registration / App#      Registration Date      Declaration Date      End
Date  

CORAM

     2,763,963         09/16/2003         09/16/2008         09/16/2013   

CORAM HEALTHCARE

     2,763,962         09/16/2003         9/16/2008         09/16/2013   

CELEBRATION OF LIFE CIRCLE AND DESIGN

     2,755,831         08/26/2003         8!26/2008         08/26/2013   

HEMO-PHIL-A-SAURUS AND DESIGN (CHARACTER)

     2,889,862         09/28/2004         09/28/2009         09/28/2014   

VON-W-RAPTOR AND DESIGN (CHARACTER)

     2,889,864         09/28/2004         09/28/2009         09/28/2014   

VON-W-RAPTOR (CHARACTER)

     2,889,863         09/28/2004         09/28/2009         09/28/2014   

COAG-A-DACTYL

     3,014,544         11/15/2005         11/15/2010         11/15/2015   

COAG-A-DACTYL DESIGN (CHARACTER)

     2,930,441         03/08/2005         03/08/2010         03/08/2015   

DAWN-W-RAPTOR

     2,947,475         05/10/2005         05/10/2010         05/l0/2015   

DAWN-W RAPTOR DESIGN (CHARACTER)

     2,935,932         03/29/2005         03/26/2010         03/09/2015   

CORAM HEALTHCARE ONE TO ONE NUTRITION SUPPORT CONSUMER SATISFACTION PROGRAM

     2,761,457         09/09/2003         09/09/2008         09/09/2013   

CORAM’S DINO-MITE TEAM

     3,014,543         11/15/2005         11/15/2010         11/15/2015   

CORAM SPECIALTY INFUSION SERVICES

     3,374,859         0l/29/2008         

RX ORAM SPECIALTY INFUSION SERVICES

     3,374,860         0l/29/2008         

CORAM SPECIALTY INFUSION SERVICES

     3,374,861         01129/2008         

RX CORAM SPECIALTY INFUSION SERVICES

     3,374,862         01/29/2008         

CORAMRX SPECIALTY PHARMACY SERVICES

     3,374,863         01/29/2008         

RX CORAMRX SPECIALTY PHARMACY SERVICES

     3,374,867         01/29/2008         

CORAMRX SPECIALTY PHARMACY SERVICES

     3,374,866         01/29/2008         

CORAMRX SPECIALTY PHARMACY SERVICES

     3,374,864         01/29/2008         

HEMO-PHIL-A-SAURUS DESIGN

     2,917,777         01/11/2005         

EYEON

     77/475,470         05/15/2008 (Filing Date)         

EYEON THERAPY MANAGEMENT

     77/412,866         03/04/2008 (Filing Date)         

CORAM SPECIALTY INFUSION SERVICES AN APRIA HEALTHCARE COMPANY

     77/405,503         02/25/2008 (Filing Date)         

CORAM SPECIALTY INFUSION SERVICES AN APRIA HEALTHCARE COMPANY

     77/405,468         02/25/2008 (Filing Date)         

 

2



--------------------------------------------------------------------------------

CORAM TRADEMARKS

Name of Mark

   Registration / App#      Registration Date      Declaration Date   
     End Date     

CORAMRX SPECIALTY PHARMACY SERVICES AN APRIA HEALTHCARE COMPANY

     77/405,488         02/25/2008 (Filing Date)         

CORAMRX SPECIALTY PHARMACY SERVICES AN APRIA HEALTHCARE COMPANY

     77/405,479         02/25/2008 (Filing Date)         

RX CORAM SPECIALTY INFUSION SERVICES AN APRIA HEALTHCARE COMPANY

     77/405,496         02/25/2008 (Filing Date)         

RX CORAM SPECIALTY INFUSION SERVICES AN APRIA HEALTHCARE COMPANY

     77/405,464         02/25/2008 (Filing Date)         

RX CORAMRX SPECIALTY PHARMACY SERVICES AN APRIA HEALTHCARE COMPANY

     77/405,483         02/25/2008 (Filing Date)         

RX CORAMRX SPECIALTY PHARMACY SERVICES AN APRIA HEALTHCARE COMPANY

     77/405,473         02/25/2008 (Filing Date)         

 

PATENTS

 

Name

   Application #      Filing Date      Preliminary
Class      End Date  

NURSING STAFF MODEL FOR SPECIALTY HOME INFUSION

     12/104,021         04/16/2008         604         N/A   

 

COPYRIGHTS

 

Country

  

Copyright

   Reg. No.      Reg. Date      Status      Renewal Due  

USA

  

APRIA RESPIRATORY ASSIST PROGRAM: Patient education for COPD management

     TX-5-875-895         11/28/2003         Registered         07/31/2098   

 

3



--------------------------------------------------------------------------------

Domain Name

   Expiration Date  

aiscare.com

     03/27/2010   

apria.com

     03/08/2012   

apriacare.com

     03/06/2012   

apriahealthcare.com

     03/24/2013   

apriajobs.com

     05/19/2013   

apriapharmacynetwork.com

     09/06/2009   

coramais.com

     03/27/2010   

coramboard.com

     10/11/2011   

coramclinicaltrials.com

     05/12/2010   

coramct.com

     05/12/2010   

coramcti.com

     05/12/2010   

coramhc.com

     07/22/2013   

coram-hc.com

     02/10/2010   

coramhc.net

     12/20/2016   

coramhealthcare.com

     07/19/2013   

coram-healthcare.com

     02/10/2010   

coramhemophilia.com

     12/27/2014   

coraminc.com

     06/14/2016   

coramrx.com

     08/09/2010   

ctinetworkinc.com

     03/24/2010   

erespimed.com

     09/08/2013   

e-respimed.com

     09/08/2013   

factorforward.com

     10/08/2009   

ivmed.com

     02/06/2010   

myapria.com

     06/28/2009   

mycoram.com

     10/11/2011   

nourish.bz

     08/04/2011   

respimed.com

     06/10/2013   

starmedicalrx.com

     07/31/2009   

wenourish.com

     08/04/2011   

wenourish.net

     08/04/2011   

wenourish.org

     08/04/2011   

 

4



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDED AND RESTATED SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO.              dated as of             , to the Amended and
Restated Security Agreement (as amended, restated, supplemented or otherwise
modified, the “Security Agreement”), dated as of April 5, 2013, by and among
Apria Healthcare Group Inc., a Delaware corporation (the “Borrower”), Holdings,
the other Grantors party thereto and U.S. Bank National Association as
Collateral Agent (in such capacity, the “Collateral Agent”) for the Secured
Parties.

A. Reference is made to the Credit Agreement, dated as of April 5, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“New Term Credit Agreement”), by and among the Borrower, Guarantors,
Administrative Agent, Collateral Agent, the Lenders and other agents from time
to time party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the New Term Credit Agreement and the
Security Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and in consideration for the notes previously issued under
the Indenture. Section 8.14 of the Security Agreement provides that additional
Restricted Subsidiaries of the Grantors may become Grantors under the Security
Agreement by execution and delivery of an instrument substantially in the form
of this Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the
applicable Term Debt Document to become a party under the Security Agreement in
order to induce the Lenders to make additional Loans and as consideration for
Loans previously made and in consideration for the notes previously issued under
the Indenture.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 8.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all respects as of such earlier
date.



--------------------------------------------------------------------------------

In furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Subsidiary. The Security Agreement is hereby incorporated herein by
reference.

Section 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

Section 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office (or if
different, its “location” as determined in accordance with Section 9-307 of the
Uniform Commercial Code).

Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

2



--------------------------------------------------------------------------------

Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Security Agreement.

Section 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
all Attorney Costs of counsel for the Collateral Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the date first above
written.

 

[NAME OF NEW SUBSIDIARY]

By:

     

Name:

Title:

 

Legal Name:

Jurisdiction of Formation:

Location of Chief Executive Officer:

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

By:

     

Name:

Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE I TO SECURITY AGREEMENT SUPPLEMENT

LOCATION OF COLLATERAL

 

    

Description

  

Location

    

EQUITY INTERESTS

 

Issuer

  Number of
Certificate   Registered
Owner   Number and
Class of  Equity
Interest   Percentage of
Equity
Interests

PROMISSORY NOTES

 

Issuer

 

Principal Amount as of the

date of issuance (or delivery)

 

Date of

Note/Instrument

   Maturity Date

COMMERCIAL TORT CLAIMS

INTELLECTUAL PROPERTY

((a) U.S. Patents, U.S. Patent Applications, (b) U.S. Trademark Registrations
and Applications, (c) U.S. Copyright Registrations and Applications, (d) Domain
Names, (e) exclusive Licenses of U.S. Patents, Patent Applications, Trademark
Registrations or Applications and Copyrights where the New Subsidiary is the
Licensee)

REAL PROPERTY (LEASED AND OWNED)



--------------------------------------------------------------------------------

BANK ACCOUNTS

EXHIBIT B TO AMENDED AND RESTATED SECURITY AGREEMENT

Form of Perfection Certificate

[TO BE INSERTED]



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

April 5, 2013

The undersigned, each being an authorized and acting representative of one or
more of the Grantors (as defined below), acting in the capacities specified
beneath our respective signatures set forth at the foot of this Perfection
Certificate, hereby certify with reference to the Amended and Restated Security
Agreement dated as of the date hereof among Sky Acquisition LLC, a Delaware
limited liability company (“Holdings”), Apria Healthcare Group Inc., a Delaware
corporation (the “Company”), the Guarantors referred to therein (together with
Holdings and the Company, the “Grantors” and each, a “Grantor”) and U.S. Bank
National Association, as Collateral Agent (the “Collateral Agent”) (terms
defined therein being used herein as therein defined) as follows:

1. Names.

(a) The exact corporate, limited liability company or partnership name of each
Grantor as it appears in its certificate of incorporation, certificate of
formation, partnership agreement or certificate of limited partnership, as
applicable, is listed in
Schedule l(a).

(b) Listed on Schedule 1(b) hereto (in chronological order) is each other
corporate, limited liability company or partnership name any Grantor has had
during the past five years, together with the date of the relevant change.

(c) Listed on Schedule l(c) hereto are all other names (including trade names or
similar appellations) used by any Grantor or any of its divisions, sectors or
other business units at any time during the past five years.

(d) Except as set forth on Schedule 1(d) hereto, the Grantors have not changed
their identity or corporate, limited liability company or partnership structure
in any way within the past five years.

2. Business Locations / Jurisdiction of Organization.

(a) Each Grantor’s (i) jurisdiction and type of organization, (ii) organization
number, if any, and (iii) taxpayer identification number are set forth in
Schedule 2(a) hereto.

(b) Each Grantor is a “registered organization” within the meaning of the UCC.



--------------------------------------------------------------------------------

(c) Each Grantor’s chief executive office is located at the address shown on
Schedule 2(c) hereto.

(d) Each other place of business or location (owned or leased) maintained by
each Grantor is set forth on Schedule 2(d) hereto.

3. Locations and Other Information Regarding Collateral.

(a) Listed on Schedule 3(a) hereto is each address where any of the Grantors’
Equipment, Inventory, Instruments, securities certificates (as defined in the
UCC), Documents or books and records relating to Accounts or other tangible
Collateral are located.

(b) Except as set forth below, each Grantor has possession of any of such
Grantor’s Instruments, securities certificates (as defined in the UCC),
Documents, books and records relating to Accounts or other tangible Collateral.
Listed on Schedule 3(b) hereto is the name and address of each Person other than
each Grantor which has possession of any of such Grantor’s Instruments,
securities certificates (as defined in the UCC), Documents or books and records
relating to Accounts.

(c) Listed on Schedule 3(c) hereto is the name and jurisdiction of organization
of each company with respect to which any Grantor holds securities.

(d) Listed on Schedule 3(d) hereto is the name of each company with respect to
which the relevant Grantor holds partnership interests, limited liability
company membership interests or other equity interests not constituting
securities (as defined in the UCC).

(e) Listed on Schedule 3(e) hereto, is the bank or other financial institution
and account number of each Deposit Account or other bank account maintained by
any Grantor, together with a description of the purpose for which each such
account is used.

(f) As of the date hereof, Grantors are not aware of any commercial tort claims
having a value in excess of $20,000,000 in favor of any Grantor.

4. Unusual Transactions. Except as set forth on Schedule 4 hereto, all Accounts
have been originated by the relevant Grantor and all Inventory or Equipment has
been acquired by the relevant Grantor in the ordinary course of business from a
dealer in goods of that type or pursuant to one or more asset acquisitions made
in the ordinary courses of business.

5. Patents, Trademarks and Copyrights. Listed on Schedule 5 hereto is each
issued, registered or applied for Patent, Trademark and Copyright owned or
applied for by any Grantor.

 

2



--------------------------------------------------------------------------------

6. Existing Liens. As of the date hereof, there are no (i) Uniform Commercial
Code financing statements naming any Grantor as debtor or seller and covering
any of the Collateral, (ii) notices of the filing of any federal tax lien (filed
pursuant to Section 6323 of the Code) or any lien of the PBGC (filed pursuant to
Section 4068 of ERISA) covering any of the Collateral or (iii) judgment liens
filed against any Grantor, except as set forth on the UCC Search Reports
attached hereto as Exhibit A.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth above.

 

SKY ACQUISITION LLC

By:

     

Name:

Title:

 

APRIA HEALTHCARE GROUP INC.

By:

     

Name:

Title:

[Signature Page to Perfection Certificate]

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth above.

 

APRIA HEALTHCARE, INC.

APRIA HEALTHCARE OF NEW YORK STATE, INC. CORAM LLC

By:

     

Name:

Title:

 

VALESCENT HEALTH LLC

By:

     

Name:

Title:

[Signature Page to Perfection Certificate]

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth above.

 

CORAM ALTERNATE SITE SERVICES, INC.

CORAM CLINICAL TRIALS, INC.

CORAM HEALTHCARE CORPORATION OF ALABAMA

CORAM HEALTHCARE CORPORATION OF FLORIDA

CORAM HEALTHCARE CORPORATION OF GREATER D.C.

CORAM HEALTHCARE CORPORATION OF GREATER NEW YORK

CORAM HEALTHCARE CORPORATION OF INDIANA

CORAM HEALTHCARE CORPORATION OF MASSACHUSETTS

CORAM HEALTHCARE CORPORATION OF MISSISSIPPI

CORAM HEALTHCARE CORPORATION OF NEVADA

CORAM HEALTHCARE CORPORATION OF NORTH TEXAS

CORAM HEALTHCARE CORPORATION OF NORTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN FLORIDA

CORAM HEALTHCARE CORPORATION OF UTAH

CORAMRX, LLC

CORAM SPECIALTY INFUSION SERVICES, INC.

H.M.S.S., INC.

HEALTHINFUSION, INC.

T2 MEDICAL, INC.

By:

     

Name:

Title:

[Signature Page to Perfection Certificate]

 

S-3



--------------------------------------------------------------------------------

EXHIBIT C TO AMENDED AND RESTATED SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

This Trademark Security Agreement, dated as of [            ] by and between
[Name of Grantor], a [            ] formed under the laws of [            ] (the
“Grantor”), in favor of U.S. BANK NATIONAL ASSOCIATION., in its capacity as
Collateral Agent pursuant to the New Term Credit Agreement (as defined below)
dated as of the date hereof (in such capacity, the “Grantee”).

WITNESSETH :

WHEREAS, reference is made to the credit agreement (as amended, restated,
supplemented or modified from time to time and including any one or more
indentures or agreements extending the maturity of, refinancing or otherwise
restructuring all or a portion of the obligations of the Borrower thereunder or
any successor indenture, indentures, agreement or agreements, as the case may
be, the “New Term Credit Agreement”), dated as of the date hereof, among the
Borrower, Holdings, the Guarantors from time to time party thereto, the
Administrative Agent, the Grantee and the other agents and the Lenders from time
to time party thereto;

WHEREAS, the Grantor is party to an Amended and Restated Security Agreement
dated as of April 5, 2013 (the “Security Agreement”) in favor of the Grantee
pursuant to which the Grantor is required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the New Term Credit Agreement
and as consideration for the notes already issued under the Indenture, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement or in the New Term Credit Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. The Grantor
hereby pledges and grants to the Grantee for the benefit of the Secured Parties
a lien on and security interest in and to all of its right, title and interest
in, to and under all the Trademarks of the Grantor including, without
limitation, those items listed on Schedule I attached hereto and all Proceeds of
any and all of the foregoing; provided that with respect to any United States
Trademark, applications in the United States Patent and Trademark Office on the
basis of any Grantor’s “intent to use” such Trademarks will not be deemed to be
Collateral unless and until a “Statement of Use” or “Amendment to Allege Use”
has been filed and accepted in the United States Patent and Trademark Office,
whereupon such application shall be automatically subject to the security
interest granted herein and deemed to be included in the Collateral.

 

1



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in connection with the Security
Agreement and is expressly subject to the terms and conditions thereof. Grantor
hereby acknowledges and affirms that the rights and remedies of the Grantee with
respect to the security interest in the Trademarks made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. The
Security Agreement (and all rights and remedies of the Lenders thereunder) shall
remain in full force and effect in accordance with its terms. In the event that
any provision of this Trademark Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office.

SECTION 5. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Grantee shall, at the reasonable
request of the Grantor, execute, acknowledge, and deliver to the Grantor an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Trademarks listed on Schedule I attached
hereto.

SECTION 6. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[NAME OF GRANTOR]

By:

     

Name:

Title:

 

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION
    as Grantee

By:

     

Name:

Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

 

Owner

  

Trademark

  

Registration No. or Serial No.



--------------------------------------------------------------------------------

EXHIBIT D TO AMENDED AND RESTATED SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

This Patent Security Agreement, dated as of [            ], by and between [Name
of Grantor], a [            ] formed under the laws of [            ] (the
“Grantor”), in favor of U.S. BANK NATIONAL ASSOCIATION, in its capacity as
Collateral Agent pursuant to the New Term Credit Agreement (as defined below)
dated as of the date hereof (in such capacity, the “Grantee”).

WITNESSETH :

WHEREAS, reference is made to the credit agreement (as amended, restated,
supplemented or modified from time to time and including any one or more
indentures or agreements extending the maturity of, refinancing or otherwise
restructuring all or a portion of the obligations of the Borrower thereunder or
any successor indenture, indentures, agreement or agreements, as the case may
be, the “New Term Credit Agreement”), dated as of the date hereof, among the
Borrower, Holdings, the Guarantors from time to time party thereto, the
Administrative Agent, the Grantee and the other agents and the Lenders from time
to time party thereto;

WHEREAS, the Grantor is party to an Amended and Restated Security Agreement
dated as of April 5, 2013 (the “Security Agreement”) in favor of the Grantee
pursuant to which the Grantor is required to execute and deliver this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the New Term Credit Agreement
and as consideration for the notes already issued under the Indenture, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges and grants to the Grantee for the benefit of the Secured Parties a lien
on and security interest in and to all of its right, title and interest in, to
and under all the Patents of the Grantor including, without limitation, those
items listed on Schedule I attached hereto and all Proceeds of any and all of
the foregoing.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in connection with the Security Agreement
and is expressly subject to the terms and conditions thereof. Grantor hereby
acknowledges and affirms that the rights and remedies of the Grantee with
respect to the security interest in the Patents made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. The Security
Agreement (and all rights and remedies of the Lenders thereunder) shall remain
in full force and effect in accordance with its terms. In the event that any
provision of this Patent Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office.

SECTION 5. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Grantee shall, at the reasonable
request of the Grantor, execute, acknowledge, and deliver to the Grantor an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Patents listed on Schedule I attached hereto.

SECTION 6. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

 

[NAME OF GRANTOR]

By:

     

Name:

Title:

 

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION

    as Grantee

By:

     

Name:

Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

 

Owner

  

Patent and Patent Application Number

  

Title



--------------------------------------------------------------------------------

EXHIBIT E TO AMENDED AND RESTATED SECURITY AGREEMENT

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

This Copyright Security Agreement, dated as of [            ], by and between
[Name of Grantor], a [            ] formed under the laws of [            ] (the
“Grantor”), in favor of U.S. BANK NATIONAL ASSOCIATION, in its capacity as
Collateral Agent pursuant to the New Term Credit Agreement (as defined below)
dated as of the date hereof (in such capacity, the “Grantee”).

WITNESSETH:

WHEREAS, reference is made to the credit agreement (as amended, restated,
supplemented or modified from time to time and including any one or more
indentures or agreements extending the maturity of, refinancing or otherwise
restructuring all or a portion of the obligations of the Borrower thereunder or
any successor indenture, indentures, agreement or agreements, as the case may
be, the “New Term Credit Agreement”), dated as of the date hereof, among the
Borrower, Holdings, the Guarantors from time to time party thereto, the
Administrative Agent, the Grantee and the other agents and the Lenders from time
to time party thereto;

WHEREAS, the Grantor is party to an Amended and Restated Security Agreement
dated as of April 5, 2013 (the “Security Agreement”) in favor of the Grantee
pursuant to which the Grantor is required to execute and deliver this Copyright
Security Agreement;

Now, THEREFORE, in consideration of the premises and to induce the Grantee, for
the benefit of the Secured Parties, to enter into the New Term Credit Agreement
and as consideration for the notes already issued under the Indenture, the
Grantor hereby agrees with the Grantee as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. The Grantor
hereby pledges and grants to the Grantee for the benefit of the Secured Parties
a lien on and security interest in and to all of its right, title and interest
in, to and under all the Copyrights of the Grantor including, without
limitation, those items listed on Schedule I attached hereto and all Proceeds of
any and all of the foregoing.



--------------------------------------------------------------------------------

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in connection with the Security
Agreement and is expressly subject to the terms and conditions thereof. Grantor
hereby acknowledges and affirms that the rights and remedies of the Grantee with
respect to the security interest in the Copyrights made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. The
Security Agreement (and all rights and remedies of the Lenders thereunder) shall
remain in full force and effect in accordance with its terms. In the event that
any provision of this Copyright Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control.

SECTION 4. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office.

SECTION 5. Termination. Upon the payment in full of the Obligations and
termination of the Security Agreement, the Grantee shall, at the reasonable
request of the Grantor, execute, acknowledge, and deliver to the Grantor an
instrument in writing in recordable form releasing the collateral pledge, grant,
lien and security interest in the Copyrights listed on Schedule I attached
hereto.

SECTION 6. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[NAME OF GRANTOR]

By:

     

Name:

Title:

 

Accepted and Agreed:

 

U.S. BANK NATIONAL ASSOCIATION

    as Grantee

By:

     

Name:

Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE I

to

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

 

Title

  

Registration Number